PER CURIAM.
Earlier litigation between the same parties culminated in an out-of-court settlement with appellants receiving $1,250.00 for a road right-of-way granted to respondents. It was agreed that appellants could also use the same roadway and park vehicles on it as had been “done in the past” and that appellants could park in one certain area “from time to time” when “necessary” — but so as to at all times create “the least reasonably possible interference” with respondents’ use. None of the quoted terms was further defined, and in due time this second round of litigation ensued. Both parties presented testimony supportive of their respective contentions as to how the agreement should be construed. Apparently not caring for the trial court’s resolution, appellants caused their attorneys to appeal the controversy to this Court. The evidence amply supports the judgment of the court below, and we affirm. Costs to respondent.